Citation Nr: 1428216	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-35 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for the Veteran's service-connected acquired psychiatric disability, to include depressive disorder, not otherwise specified (claimed as insomnia and nervous condition).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).
 

REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from August 1997 to June 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board notes that the Veteran filed a claim for an increased rating for his acquired psychiatric disability in January 2009.  Service connection for an acquired psychiatric disability was granted in a March 2008 rating decision.  As the Veteran's increased rating claim was filed within one year of the rating decision that granted service connection for this issue, the Veteran's increased rating claim will be treated as a Notice of Disagreement with the March 2008 rating decision.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran was afforded a VA examination in connection with his entitlement to an increased initial disability rating for his service-connected acquired psychiatric disability, the most recent VA examination was completed in June 2010.  

Since then, the Veteran's VA treatment records and statements from his wife and agent indicate that the Veteran's condition has increased in severity.  Specifically, the Veteran's treatment records indicate that the Veteran's GAF scores have decreased from 70 to a low of 45 and he reportedly started having auditory and visual hallucinations.  On remand, a new VA examination should be obtained. 

In addition, the Veteran's file contains several private treatment records that are in Spanish.  On remand, translations of these records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain translations of all Spanish documents into English, to include the May 2011 Court Order and all private treatment records written in Spanish related to mental health.  Associate the translations with the claims file.

2.  Then, schedule the Veteran an appropriate VA examination to determine the current severity of his service-connected acquired psychiatric disability and to evaluate the Veteran's TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted. 

In addition to addressing the current severity of the Veteran's service-connected psychiatric disability, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's acquired psychiatric disability renders him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The AOJ should then readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his agent.  They should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



